Exhibit 10(a)

PARKER-HANNIFIN CORPORATION

VOLUME INCENTIVE PLAN,

Amended as of August 15, 2007

 

Participants:    Group Presidents (excluding any Senior Vice President and
Operating Officer), Trading Subsidiary Presidents and Group Operating Vice
Presidents

Terms:    Participants will receive a bonus of 1 percent of base pay for each 1
percent increase in excess of a 10 percent increase, up to a 15 percent
increase, in current fiscal year customer sales over previous fiscal year
customer sales for their respective operations. Participants will receive a
bonus of 2 percent of base pay for each 1 percent increase in customer sales
above 15 percent. Participants are limited to an overall maximum bonus under the
Plan of 15 percent of base pay.